7$a-/5*
                                 ELECTRONIC RECORD 7 S 3 m/$

COA #          05-14-00382-CR                    OFFENSE:        46.04


           Vincent Ray Settles v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                   TRIAL COURT:    Criminal District Court No. 3


DATE: 06/03/15                     Publish: NO   TC CASE #:      F14-00085-J




                         IN THE COURT OF CRIMINAL APPEALS



          Vincent Ray Settles v. The State of                                    782-/5*
STYLE:    Texas                                       CCA#:                      783-ir
         PRQ SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     'l/pjh
          't/0<jl2OlS'
          /i                                          SIGNED:                            PC:

JUDGE:                                                PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD